AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Page I of I    /0
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                        V.                                                       (For Offenses Committed On or After November I, 1987)


                     Jose Erik Valdez-Martinez                                                   Case Number: 3:19-mj-23591




REGISTRATION NO. 88726298
                                                                                                                         SEP O3 2019
THE DEFENDANT:
 IZl pleaded guilty to count( s) _1_o_f...::C...::o_::m~p:.::la_i_n_t--------f-§13ti,c't,,l::f.'7R<f'T;f!l']i:'l.r-~:,'in~<i&rrri:"6-[,:-rT
                                                                                                                                         C;~(iii:t:iijfzlT)l:l]\Jl)lA~--
 •    was found guilty to count(s)                                      BY     ----"-.,•--·~·- Drr0 urv
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                                 Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                       1

•     The defendant has been found not guilty on count( s)
                                                                                      -------------------
•     Count( s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ·¥    TIME SERVED                                        • ________ days
 IZl Assessment: $ 10 WAIVED         IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, September 3, 2019
                                                                                            Date of Imposition of Sentence




                                                                                            IIM1.~0CK
                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                             3:19-mj-23591
